Citation Nr: 0602098	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for post-traumatic stress disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for arthritis of the right and left 
hand.

3.  Whether new and material evidence has been received to 
reopen service connection for arthritis of the right and left 
feet.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1968 
and from January 1971 to October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Wichita, 
Kansas, which reopened service connection for post-traumatic 
stress disorder (PTSD) and denied the claim, and determined 
that new and material evidence had not been received to 
reopen service connection for right and left hand disability 
and arthritis of the left and right feet. 

To establish jurisdiction over these issues, the Board must 
first consider the issue of whether new and material evidence 
has been submitted to reopen the claims.  38 U.S.C.A. 
§§ 5108, 7104 (2005).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The reopened claim of service connection for arthritis of the 
right and left feet is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish the claims decided herein; all reasonable 
development necessary for the disposition of these issues has 
been completed.

2.  By rating decision in January 1998, the claims for 
service connection for PTSD, arthritis of the hands, and 
arthritis of the feet were denied; the veteran appealed the 
determination, but withdrew his appeal.  

3.  The evidence submitted since the January 1998 rating 
decision pertinent to the claim of service connection for 
PTSD bears directly and substantially on the specific matter 
under consideration because it reveals the veteran has a 
diagnosis of a current PTSD disability, a verified stressor, 
and a favorable nexus opinion; it is by itself or in 
combination with other evidence, so significant that it must 
be considered in order to finally decide the merits of the 
claim.

4.  Competent evidence shows that the veteran has a current 
diagnosis of PTSD that has been linked to a verified in-
service stressor.

5.  The evidence submitted since the January 1998 rating 
decision pertinent to the claim of service connection for 
arthritis of the right hand and left hand does not bear 
directly and substantially on the specific matter under 
consideration because it does not show the veteran has 
findings attributed to an arthritis disability of the right 
and left hands; it is not by itself or in combination with 
other evidence, so significant that it must be considered in 
order to finally decide the merits of the claim.

6.  The evidence submitted since the January 1998 rating 
decision pertinent to the claim of service connection for 
arthritis of the right foot and left foot is new and it bears 
directly and substantially on the specific matter under 
consideration because it reflects a competent diagnosis of 
arthritis of the right and left feet; it is by itself or in 
combination with other evidence so significant that it must 
be considered in order to finally decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision that denied a claim for 
service connection for PTSD and determined that new and 
material evidence had not been received to reopen service 
connection claims for arthritis of the hands and arthritis of 
the feet is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997). 

2.  New and material evidence has been received since the 
January 1998 RO decision pertinent to the claim of service 
connection for PTSD and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104 (2005), 3.156 
(effective prior to August 29, 2001).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.304 (2005).

4.  New and material evidence has not been received since the 
January 1998 RO decision pertinent to the claim of service 
connection for arthritis of the right and left hands and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.104 (2005), 3.156 (effective prior to 
August 29, 2001).

5.  New and material evidence has been received since the 
January 1998 RO decision pertinent to the claim of service 
connection for arthritis of the right and left feet and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104 (2005), 3.156 (effective prior to August 
29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in January 2002, over one year 
before the initial rating decision.  A second notice was sent 
regarding the service connection claim for PTSD in February 
2003, two months before the initial rating decision.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The VCAA 
notices comply with all four requirements in 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in that the letters (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (3) inform the claimant 
about the information and evidence that VA will attempt to 
provide on her behalf; and (4) request the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  

The Board concludes that the discussions in the April 2003 
rating decision and the May 2004 Statement of the Case (SOC) 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims.  He was advised 
that VA would assist him in obtaining government or private 
medical or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that these documents show that 
the appellant was notified of the evidence needed to 
substantiate the claim addressed in this decision and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
afforded the veteran VA medical examinations, which addressed 
the nature and etiology of his PTSD and subjective complaints 
pertaining to his hands and feet.  The evaluations are 
adequate for rating purposes and there is sufficient medical 
evidence of record to make a decision on the claim on appeal.  
There is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. §5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to the claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.  

As the appellant's application to reopen his claims for 
service connection of PTSD, arthritis of the hands, and 
arthritis of the feet were received in March 2001, the 
version of 38 C.F.R. § 3.156 in effect prior to August 29, 
2001 is for application.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  
 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the limited purpose of determining whether new and 
material evidence has been submitted in the instant case, the 
evidence submitted by and on behalf of the claimant must be 
presumed to be credible.  King v. Brown, 5 Vet. App. 19 
(1993).  The exceptions to this presumption are where the 
evidentiary assertion is inherently incredible or when the 
facts asserted are beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In order to show a chronic 
disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (2005).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records,
his contentions as presented in hearing testimony, written 
statements and argument, private treatment records/reports, 
Social Security Administration records, VA treatment records 
from 1995 to 2003, and reports of VA examinations.  Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).
 
PTSD

A review of the record indicates that new and material 
evidence has been received to reopen service connection for 
PTSD, namely, a current diagnosis of PTSD, a verified 
stressor, and a favorable nexus opinion.  At the time of the 
January 1998 rating decision, the claims file contained the 
veteran's service medical records, service personnel file, VA 
outpatient records from 1995, a PTSD Questionnaire, and 
travel Board hearing testimony.  The extant claims file was 
negative for any findings attributed to PTSD.  Since the 
January 1998 rating decision, the RO has associated the 
following additional evidence with the file relating to the 
claim for service connection for PTSD: VA outpatient records 
from 1995 to 2003, VA examinations from December 2003 and 
February 2004, RO hearing testimony, and additional 
statements from the veteran, including a supplemental 
information sheet in support of the claim for service 
connection for PTSD.  The VA outpatient records reflect an 
ongoing diagnosis of PTSD (with secondary major depression); 
which was confirmed by the two VA examinations.  As the PTSD 
diagnosis was not of record in January 1998, the evidence is 
new.  Since a diagnosis of PTSD is essential to presenting a 
viable claim for service connection, evidence of such bears 
directly and substantially on the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim for service connection for PTSD is 
reopened.

The record establishes that the veteran meets the 
requirements for service connection for PTSD in that it 
includes the following: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
to DSM-IV); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The veteran 
identified three stressors in the supplemental information 
sheet in support of the claim for service connection for 
PTSD.  Of particular note is the veteran's identification of 
a 1978 automobile accident at Whidbey Island as a stressor.  
The record establishes a current disability of PTSD, which 
the VA examiner in February 2004 attributed, at least in 
part, to a motor vehicle accident in service.  The service 
medical records verify that the veteran was involved in a 
serious motor vehicle accident in 1978.  In summary, the 
evidence demonstrates that the veteran experienced an in-
service stressor, which has been linked by a competent 
medical opinion to an established diagnosis of PTSD.  
Accordingly, service connection for PTSD is warranted. 

Arthritis of the Hands

New and material evidence has not been received to reopen 
service connection for arthritis of the right and left hand.  
At the time of the January 1998 rating decision the claims 
file contained the veteran's hearing testimony, service 
medical records, and VA examination reports.  Service medical 
records showed the veteran complained of swelling and pain in 
his right hand in January 1978.  A diagnosis was made of 
comminuted fracture of distal shaft metacarpal with anterior 
angulation.  He incurred numerous injuries in a motor vehicle 
accident in June 1978, which involved the right arm 
(scattered abrasions) and the left arm (severe avulsion 
wound, left antecubital fossa and posterior distal arm and 
elbow region with exposure of radial humeral joint).  
Multiple contusion, lacerations, and abrasions were also 
diagnosed, but no diagnosis specified involvement of the 
hands.  VA outpatient records showed no treatment for the 
hands.  Private records reflect, in 1989, the veteran 
underwent amputation of his right little finger at the 
interphalangeal joint.  A VA examination in October 1995 was 
negative for arthritis.  A June 1996 VA examination report 
revealed a diagnosis of an old traumatic injury to both hands 
with amputation of the right little finger at the 
interphalangeal joint area and evidence of possible 
comminuted fracture of the metacarpophalangeal joint of both 
knuckles and tenderness over the first metacarpophalangeal 
joint of the left hand consistent with an old fracture; 
however, arthritis was not diagnosed.  The veteran's hearing 
testimony indicated that he had arthritis in both hands and 
used Acetaminophen and cream to treat it.  (Transcript (T.) 
at p. 4)  The January 1998 rating decision determined that 
new and material evidence had not been received to reopen 
service connection for arthritis of the hands.  The RO denied 
the claim for service connection for the right hand because a 
current disability of arthritis had not been shown.

Since the January 1998 rating decision, the RO has associated 
the following additional evidence with the file relating to 
the claim for service connection for arthritis of the right 
and left hand: VA treatment records from 1995 to 2003, RO 
hearing testimony, and a VA examination.  None of the newly 
received evidence reflects a diagnosis of arthritis of either 
hand.  The VA treatment records show no additional treatment 
for the right or left hand; it shows ongoing prescriptions 
for nonsteroidal anti-inflammatory drugs (NSAIDs) 
Acetaminophen and Tolmetin Sodium, and Capsaicin 0.025% cream 
for hands, joints, and knees.  The December 2003 VA 
examination  reveals a diagnosis of bilateral hand with 
changes in distal interphalangeal joints bilaterally, which 
may be associated with early osteoarthritis.  (Emphasis 
added.)  The examiner opined however, that there was no 
significant finding of arthritis bilateral hand or injured 
joints, therefore there was no arthritis to relate to the 
1978 motor vehicle accident.  As such, the examiner 
apparently found the presence of arthritis less likely than 
not.  The evidence of NSAIDs prescriptions and topical cream 
does not establish arthritis is present.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  And 
because the veteran testified to his use of Acetaminophen and 
creams in February 1997, the evidence is cumulative and 
redundant.  Therefore, the newly received evidence fails to 
reveal any finding that bears directly and substantially on 
the specific matter under consideration, which is service 
connection for arthritis; and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

Arthritis of the Feet

New and material evidence has been received to reopen service 
connection for arthritis of the right and left feet.  At the 
time of the January 1998 rating decision the claims file 
contained the veteran's hearing testimony, service medical 
records, and VA examination reports.  Service medical records 
show pertinent diagnoses following the June 1978 motor 
vehicle accident, including left lower leg superficial 
laceration dorsal foot, right lower extremity deep through 
medial ligament ankle, fracture of the right medial 
malleolus, fracture open 1st metatarsal left foot, and 
multiple contusions, lacerations, and abrasions.  Service 
medical records also establish diagnoses of extensor 
contraction of the left great toe and left second 
metatarsalgia in November 1978.  The VA examination reports 
in October 1995 and June 1996 were both negative for a 
diagnosis of arthritis of the feet.  Since the January 1978 
rating decision, the RO has associated the following 
additional evidence with the file relating to the claim for 
service connection for arthritis of the right and left feet: 
VA treatment records from 1995 to 2003, RO hearing testimony, 
and a VA examination.  VA treatment records reflect a 
diagnosis of arthritis of both feet in a Podiatry 
consultation report dated in May 1995.  Treatment records 
also show ongoing prescriptions for Acetaminophen, Tolmetin 
Sodium, and Capsaicin 0.025% cream for hands, joints, and 
knees.  Although the May 1995 diagnosis of arthritis is 
contradicted by more recent evidence, such as the VA 
examination reports of October 1995, June 1996, and December 
2003, the favorable diagnosis is entitled to a presumption of 
credibility.  King, 5 Vet. App. 19 (1993).  A competent 
diagnosis of arthritis bears directly and substantially on 
the specific matter under consideration, which is service 
connection for arthritis; and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has been 
received to reopen service connection for arthritis of the 
right and left feet; reopening the claim is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.

New and material evidence not having been received, the claim 
for service connection for arthritis of the hands is not 
reopened.

New and material evidence having been received, the claim for 
service connection for arthritis of the right and left feet 
is reopened; the appeal is granted to this extent only.




REMAND

As the decision above reopens the claim for service 
connection for arthritis of the right and left feet and the 
RO did not adjudicate the claim on the merits, the Board must 
remand the claim for the RO's de novo review.  See e.g., 
Bernard, 4 Vet. App. 384 (1993).

A review of the file indicates the veteran received the 
majority of outpatient treatment at various VA treatment 
facilities.  VA treatment records on file are dated through 
early 2003 and there is some indication that earlier records 
might not be associated with the file.  The RO should ensure 
that all treatment records are identified and associated with 
the claims file.

The RO should also ensure that all notification and 
development actions required by the VCAA are fully satisfied.   
            	
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any sources of medical 
treatment for his foot disability.  Any 
medical records other than those now on 
file pertaining to a foot disability 
should be obtained and associated with 
the claims folder.  At a minimum the RO 
should seek to obtain treatment records 
from VAMC Topeka, VAMC Wichita, and VAMC 
Daytona Beach, not now on file.

2.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

3.  The RO should then adjudicate the 
claim for service connection for 
arthritis of the right and left feet on a 
de novo basis.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


